UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2012 USA TRUCK, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19858 71-0556971 (Commission File Number) (I.R.S. Employer Identification No.) 3200 Industrial Park Road Van Buren, Arkansas (Address of Principal Executive Offices) (Zip Code) (479) 471-2500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On April 19, 2012, the Registrant issued a news release announcing its revenues and results of operations for the first quarter of 2012.A copy of the news release is furnished as an exhibit to this Form 8-K. The Registrant’snews release dated April 19, 2012, contained incorrect net cash (used in) provided by operating activities and capital expenditures, net for the three months ended March 31, 2012, due to a change in the way certain new equipment was acquired. At year end, theRegistrant expected to pay cash for certain new equipment and subsequently decided to finance such equipment with capital leases. Based upon such change, net cash (used in) operating activities changed from ($2,774,776) to a corrected net cash provided by operating activities of $969,319 and capital expenditures, net changed from $1,423,399 to a corrected $5,167,494.Presented below are the corrected figures in the format presented in the April 19, 2012news release. Selected other financial information: (in thousands) Three Months Ended March 31, (unaudited) Net cash provided by operating activities $ $ Capital expenditures, net Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 News release issued by the Registrant on April 19, 2012. The information contained in Items 2.02 and 9.01 of this report and the exhibit hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information in Items 2.02 and 9.01 of this report and the exhibit hereto may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Such statements are made based on the current beliefs and expectations of the Registrant’s management and are subject to significant risks and uncertainties.Actual results or events may differ from those anticipated by forward-looking statements.Please refer to the paragraph containing cautionary forward-looking language near the end of the attachednews release and various disclosures by theRegistrant in itsnews releases, stockholder reports, and filings with the Securities and Exchange Commission for information concerning risks, uncertainties, and other factors that may affect future results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USA Truck, Inc. (Registrant) Date: April 25, 2012 /s/ Clifton R. Beckham Clifton R. Beckham President and Chief Executive Officer Date: April 25, 2012 /s/ Darron R. Ming Darron R. Ming Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Exhibit News release issued by the Registrant onApril 19, 2012
